DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. 	The drawings received on 12/13/19 are acceptable.                                             Allowable Subject Matter
3. 	Claims 1 – 20 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is that the prior art including McKee et al. disclose a portable rail flaw detector that can be transported by road and rail, Basquin discloses a testing device that provides a simple means for easily, quickly, and inexpensively subjecting test specimens to shearing stress and Berme discloses a load transducer system comprising multiple strain gage load channels for precise measurement of forces and moments but do not anticipate or make obvious the provisions of “a subset of the mounts including a force measurement element” in combination with the other limitations presented in claim 1, “at least a subset of the mount pins including a force transducer” in combination with the other limitations presented in claim 9 and “the mounts including a force measurement element” in combination with the other limitations presented in claim 20. 	Any comments considered necessary by applicant must be submitted no later 
Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 6. 	McKee et al. (2,622,131) disclose a portable rail flaw detector that is able to be transported by road and rail. 	Basquin (2,375,209) discloses a testing device that provides a simple means for easily, quickly, and inexpensively subjecting test specimens to shearing stress. 	Berme (2018/0024015) discloses a load transducer system comprising multiple strain gage load channels for precise measurement of forces and moments.7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        7/3/21